Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,254,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,2, 14 and 19-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Potsaid et al (US20140104618).
Regarding claim 1, Potsaid teaches an adaptive optics system comprising:
a wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO)) that makes aberration correction to incident light and emits the corrected light; and
an imaging-conjugated position adjustment mechanism(delivery optics (paragraph 106), objective or AO/DM  adjusted by controller(paragraph 152) that adjusts freely with no influence on a focus of observation target (p.152 embodiment) within a specimen (eye or sample) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (paragraph 139 and 152), wherein the imaging-conjugated position adjustment mechanism adjusts the fluctuation correction surface to be imaging-conjugated with a fluctuation layer existing in the specimen(eye or sample) and wherein the imaging-conjugated position adjustment mechanism (delivery optics, objective or AO/DM) includes an objective lens and a at least one lens (216), the at least one lens constituting relay lens (see figures 1, 24, 33, delivery optics), and the objective lens (for example 150, 535, 2425) and the at least one lens(relay) are arranged sequentially in an optical path from the specimen(eye or sample) to the wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO)).
Regarding claim 2, Potsaid teaches the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen (eye or sample) is adjusted by changing the optical distance between the objective lens and the at least one lens (see figure 33 embodiment).
Regarding claim 14, see figure 7 and paragraph 2.
Regarding claim 19, Potsaid teaches an adaptive optics system comprising:
a wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO)) that makes aberration correction to incident light and emits the corrected light; and
an imaging-conjugated position adjustment mechanism (delivery optics (paragraph 106), objective or AO/DM adjusted by controller (paragraph 152)) that adjusts freely in a light path to a subject (eye or sample) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (paragraph 139 and 152), wherein
the imaging-conjugated position adjustment mechanism adjusts the fluctuation correction surface to be imaging-conjugated with a position of fluctuations in the air in the light path to the subject (eye or sample) at the surface of the subject (see paragraphs 106 and 139).
Regarding claim 20, the adaptive optics system according to claim 19, wherein the imaging-conjugated position adjustment mechanism includes at least one lens, the at least one lens constituting relay lens, and the at least one lens is arranged in the light path from the subject (eye or sample) to the wave front phase modulator (see figures 1, 7 and 33).
Regarding claim 21, the adaptive optics system according to claim 1, wherein wave front sensor detects a fluctuation correction surface formed by the wave front phase modulator (paragraphs 24 and 107).
Regarding claim 22, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen is adjusted by displacement of a light path length of parallel light beam from an object (see figure 33).
Regarding claim 23, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface .

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Kato (US20130250391)
Regarding claim 19, Kato teaches an adaptive optics system comprising:
a wave front phase modulator (25) that makes aberration correction to incident light and emits the corrected light; and
an imaging-conjugated position adjustment mechanism (1,5,7,29,33,35, 126) that adjusts freely in a light path to a subject (S) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (25), wherein
the imaging-conjugated position adjustment mechanism adjusts the fluctuation correction surface to be imaging-conjugated with a position of fluctuations in the air in the light path to the subject (S)- at the surface of the subject (see figure 1-5, paragraphs 39, 47-49, 52-53,70).
As discussed above, Kato teaches element 1 (specimen on stage) or element 5(objective lens) can be adjustable (see paragraph 92). Thus, the objective can be move to adjust the position of the of the image conjugation on the specimen.
Regarding claim 20, the adaptive optics system according to claim 19, wherein the imaging-conjugated position adjustment mechanism includes at least one lens (7 or 29 or 126), the at least one lens constituting relay lens, and the at least one lens is arranged in the light path from the subject (S) to the wave front phase modulator (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7, 8, 10, 11, AND 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20130250391) in view of  Paudel et al. -NPL: Axial Range of conjugate adaptive optics in two photon microscopy (Published 7/31/15)”.
Regarding claim 1, Kato teaches an adaptive optics system comprising:
a wave front phase modulator (25) that makes aberration correction to incident light and emits the corrected light (see paragraph 45-52, 61, 66); and
an imaging-conjugated position adjustment mechanism(1, 5,7, 29, 33,35) that adjusts freely with no influence on a focus of observation target within a specimen (S) the position of a surface imaging-conjugated with a fluctuation correction the position of specimen can be adjusted so that different depths in the layer of specimen are imaged(paragraph 88-89 and 109), and wherein the imaging-conjugated position adjustment mechanism (1,5,7,29, 33,35) includes an objective lens(5) and a at least one lens (29,7,35), the at least one lens constituting relay lens (29 or 7), and the objective lens (5) and the at least one lens(29 or 7) are arranged sequentially in an optical path from the specimen(S) to the wave front phase modulator (25- see figures 1-5).
 Kato teaches element 1 (specimen on stage) or element 5(objective lens) can be adjustable (see paragraph 92). Thus, the objective can be move to adjust the position of the of the image conjugation on the specimen. However, Kato fails to specifically disclose the imaging-conjugated position adjustment mechanism that adjusts freely with no influence on a focus of observation target within a specimen.
Paudel et al. teaches a wave front phase modulator (CDM, CM) that makes aberration correction to incident light and emits the corrected light (see sections 1 and 2; figure 1); and
an imaging-conjugated position adjustment mechanism(translation carriage, f2,f3, PDM, f4,f5, objective and M) that adjusts freely with no influence on a focus of observation target within a specimen (Sample) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator(CDM, CM), 
wherein the imaging-conjugated position adjustment mechanism adjusts the fluctuation correction surface to be imaging-conjugated with a fluctuation layer existing in the specimen(Sample-see sections 1 and 2), and wherein the imaging-conjugated position adjustment mechanism includes an objective lens(objective-
Regarding claim 2, Kato teaches the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen (S) is adjusted by changing the optical distance between the objective lens (5) and the at least one lens (29 or 7)-see paragraphs 94 and 109.
Regarding claim 4, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen(S) is adjusted by changing the optical distance between the at least one lens (29,7,35) and the wave front phase modulator (25)-see paragraphs 92 and 109.
Regarding claim 7, the adaptive optics system according to claim 1, further comprising: a wave front sensor (40, 161) that detects a wave front residual component included in the high corrected by the wave front phase modulator(25); and
a first control unit (50, 53) that controls the wave front phase modulator (25) based on the results of detection by the wave front sensor (see paragraph 85), wherein
the first control unit (50, 53) adjusts the wave front phase modulator (25) such that the fluctuation correction surface is phase-conjugated with the fluctuation layer existing in the specimen (see paragraphs 84-88).
Regarding claim 8, the adaptive optics system according to claim 7, wherein the first control unit(50,53) adjusts the wave front phase modulator(25) such that the wave front phase of incident light on the wave front sensor takes a set value-see paragraphs 84-88.
Regarding claim 10, the adaptive optics system according to claim 7, wherein the field stop is arranged on or around a focal plane between the wave front phase modulator (25) and the wave front sensor (47) - see figures 1-3.
Regarding claim 11, the adaptive optics system according to claim 7, wherein a plurality of wave front sensors (40, 161) is provided-see figures 2-5.
Regarding claim 14, an optical device comprising the adaptive optics system according to claim 1 (see paragraph 45).
Regarding claim 15, the optical device according to claim 14, comprising an imaging element (161) that acquires an image of an observation target in the specimen (S) and an image of the fluctuation correction surface (see paragraph 94 and103), wherein the focuses of the images formed on the imaging element are adjusted (via 163 and 5) to acquire one of the image of the observation target and the image of the fluctuation correction surface (see paragraph 105-106).
	Regarding claim 16, the optical device according to claim 15, comprising a second control unit (51,53) that controls position adjustment of the surface to be imaging-conjugated with the fluctuation correction surface by the imaging-conjugated position adjustment mechanism based on the image of the fluctuation correction surface-see paragraphs 107-109.
Regarding claim 17, the optical device according to claim 14, wherein the optical device is a microscopic device, a telescope, a laser measurement device, a laser injection device, a camera, or a medical testing device-see paragraph 26.
Regarding claim 18, he optical device according to claim 17, wherein the microscopic device is a fluorescence microscope, a differential interference a laser injection microscope-see figure1-5.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20130250391) in view of  Paudel et al. -NPL: Axial Range of conjugate adaptive optics in two photon microscopy (Published 7/31/15)”, further in view of  Bloemhof et al- NPL: Phase contrast techniques for wave front sensing and calibration in adaptive optics (Published 12/24/03”.
Regarding claim 13, Kato-Paudel fails to specifically disclose the wave front sensor is of a phase contrast type. 
Bloemhof teaches that is in an adaptive optics microscopic system it is common to use a Shack-Hartmann sensor. Bloemhof also teaches that it is known to also use a phase contrast sensor type (see abstract and section 6 of page 318). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since it is a known sensor and would enhance the computing speed. 

Claim 1, 2, 4 AND 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20130250391) in view of Potsaid et al (US20140104618).
Regarding claim 1, Kato teaches an adaptive optics system comprising:
a wave front phase modulator (25) that makes aberration correction to incident light and emits the corrected light (see paragraph 45-52, 61, 66); and
an imaging-conjugated position adjustment mechanism(1, 5,7, 29, 33,35) that adjusts freely with no influence on a focus of observation target within a specimen (S) the position of a surface imaging-conjugated with a fluctuation correction the position of specimen can be adjusted so that different depths in the layer of specimen are imaged(paragraph 88-89 and 109), and wherein the imaging-conjugated position adjustment mechanism (1,5,7,29, 33,35) includes an objective lens(5) and a at least one lens (29,7,35), the at least one lens constituting relay lens (29 or 7), and the objective lens (5) and the at least one lens(29 or 7) are arranged sequentially in an optical path from the specimen(S) to the wave front phase modulator (25- see figures 1-5).
 Kato teaches element 1 (specimen on stage) or element 5(objective lens) can be adjustable (see paragraph 92). Thus, the objective can be move to adjust the position of the of the image conjugation on the specimen. However, Kato fails to specifically disclose an imaging-conjugated position adjustment mechanism that adjusts freely with no influence on a focus of observation target within a specimen.
In the same field of endeavor, Potsaid teaches an adaptive optics system comprising:
a wave front phase modulator (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO)) that makes aberration correction to incident light and emits the corrected light; and
an imaging-conjugated position adjustment mechanism(delivery optics (paragraph 106), objective or AO/DM  adjusted by controller(paragraph 152) that adjusts freely with no influence on a focus of observation target (p.152 embodiment) within a specimen (eye or sample) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator (paragraph 139 and 152), wherein the imaging-conjugated position adjustment mechanism adjusts the fluctuation correction surface to be imaging-conjugated 
Regarding claim 2, Kato teaches the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen (S) is adjusted by changing the optical distance between the objective lens (5) and the at least one lens (29 or 7)-see paragraphs 94 and 109; see also figure 33 of Potsaid.
Regarding claim 4, the adaptive optics system according to claim 1, wherein the position of the surface imaging-conjugated with the fluctuation correction surface in the specimen(S) is adjusted by changing the optical distance between the at least one lens (29,7,35) and the wave front phase modulator (25)-see paragraphs 92 and 109; see also figure 33 of Potsaid.
Regarding claim 7, the adaptive optics system according to claim 1, further comprising: a wave front sensor (40, 161) that detects a wave front residual component included in the high corrected by the wave front phase modulator(25); and

the first control unit (50, 53) adjusts the wave front phase modulator (25) such that the fluctuation correction surface is phase-conjugated with the fluctuation layer existing in the specimen (see paragraphs 84-88); see also paragraphs 107,150, 152-132 of Potsaid.
Regarding claim 8, the adaptive optics system according to claim 7, wherein the first control unit(50,53) adjusts the wave front phase modulator(25) such that the wave front phase of incident light on the wave front sensor takes a set value-see paragraphs 84-88; see also paragraphs 152-153 of Potsaid.
Regarding claim 9, Potsaid further teaches the adaptive optics system according to claim 7, wherein a plurality of wave front phase modulators (figure 3; DM/spatial modulator; see also figure 7(715), figure 24 and figure 32(AO) and relay lenses are arranged to be imaging-conjugated onto different positions of the specimen (eye or sample) in a depth direction between the specimen and the wave front sensor (see paragraphs 152-153). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide an adaptive optical system in a microscope to correct aberrations with improved performance.   
Regarding claim 10, the adaptive optics system according to claim 7, wherein the field stop is arranged on or around a focal plane between the wave front phase modulator (25) and the wave front sensor (47) - see figures 1-3.
Regarding claim 11, the adaptive optics system according to claim 7, wherein a plurality of wave front sensors (40, 161) is provided-see figures 2-5.
Regarding claim 12, Kato fails to specifically disclose the adaptive optics system according to claim 7, wherein the wave front sensor is arranged such that 
Regarding claim 13, Potsaid further teaches the adaptive optics system according to claim 7, wherein the wave front sensor is of a phase contrast type (paragraph 86 and 107). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide an adaptive optical system in a microscope to correct aberrations with improved performance.   
Regarding claim 14, an optical device comprising the adaptive optics system according to claim 1 (see paragraph 45).
Regarding claim 15, the optical device according to claim 14, comprising an imaging element (161) that acquires an image of an observation target in the specimen (S) and an image of the fluctuation correction surface (see paragraph 94 and103), wherein the focuses of the images formed on the imaging element are adjusted (via 163 and 5) to acquire one of the image of the observation target and the image of the fluctuation correction surface (see paragraph 105-106); see also paragraphs 152-153 of Potsaid.
	Regarding claim 16, the optical device according to claim 15, comprising a second control unit (51,53) that controls position adjustment of the surface to be imaging-conjugated with the fluctuation correction surface by the imaging-
Regarding claim 17, the optical device according to claim 14, wherein the optical device is a microscopic device, a telescope, a laser measurement device, a laser injection device, a camera, or a medical testing device-see paragraph 26.
Regarding claim 18, he optical device according to claim 17, wherein the microscopic device is a fluorescence microscope, a differential interference microscope, a phase-contrast microscope, a super-resolution microscope, a scanning microscope, a multiphoton microscope, or a laser injection microscope-see figure1-5.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20130250391) in view of Potsaid et al (US20140104618), further in view of Owen-Petersen et al (US20070247638).
Regarding claim 3, Kato-Potsaid combination fails to specifically disclose the adaptive optics system according to claim 2, wherein a turn-back optical system including at least one mirror is arranged between the objective lens and the at least one lens, and the turn-back optical system is moved in a direction parallel to an optical axis to change the optical distance between the objective lens and the at least one lens.
	In the same field of endeavor, Owen-Petersen teaches n adaptive optics system comprising: a wave front phase modulator (206,204)that makes aberration correction to incident light and emits the corrected light; and an imaging-conjugated position adjustment mechanism that adjusts freely, within a specimen (sample) the position of a surface imaging-conjugated with a fluctuation correction surface formed by the wave front phase modulator, wherein the imaging-conjugated position adjustment mechanism (214) adjusts the fluctuation correction  a turn-back optical system (214) including at least one mirror is arranged between the objective lens and the at least one lens, and the turn-back optical system is moved in a direction parallel to an optical axis to change the optical distance between the objective lens and the at least one lens (see figure 2). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to lengthen/adjust the path to ensure the beam is well focused. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH